ORDER
The Disciplinary Review Board on April 8, 1999, having filed with the Court its decision concluding that JESSE JENKINS, III, of ORANGE, who was admitted to the bar of this State in 1992, and who was thereafter suspended from the practice of law for a period of six months effective November 12, 1997, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 3.4(c) (knowing disobedience of an obligation under the rules of a tribunal) and RPC 4.1(a) (truthfulness in statements to others);
And the Disciplinary Review Board having concluded that the three-month suspension should be consecutive to the six-month suspension;
And good cause appearing;
It is ORDERED that JESSE JENKINS, III, is suspended from the practice of law for a period of three months and until the further Order of the Court, effective May 12, 1998; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.